DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s amendment and RCE filed, 29 January 2021, of application filed, with the above serial number, on 28 August 2018 in which claims 1-5, 7, 9 have been amended. Claims 1-10, 12 are pending in the application. 

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 18, ‘programing’ is suggested to be amended to ‘programming’.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12 recites the limitation "the last node" in line 12 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (hereinafter “Zhou”, 2014/0223158) in view of Ayanam et al (hereinafter “Ayanam”, 2015/0109310).
As per Claim 1, Zhou discloses a method for display of an animation by a display chip of an electronic device (at least Fig. 1; processor chip 1), said electronic device comprising a non-volatile memory and a random-access memory (at least paragraph 41; NAND flash memory, RAM), said display chip comprising a video output register and a display register (at least paragraph 63; registers of display control unit), the method comprising:
a first static programming phase, the first static programming phase comprising: 
configuring the video output register (at least paragraph 63; initializing register of display unit); 
writing n individual images into the random-access memory, where n is an integer equal to or greater than two, said n individual images forming said animation (at least paragraph 95, booting animation images; par. 41; “the image file of the second 
writing a plurality of nodes into the random-access memory such that each node comprises the random-access memory address of at least a part of one image from amongst the n individual images, as well as the random-access memory address of the following node, wherein the last node comprises the random access memory address of the first node (at least paragraph 95; copying image animation file to RAM to start the second processor, so that “Specifically, the second processor 112 displays the N.sup.th frame of the booting animation for each predetermined time interval, wherein N=(N+1) % MAX, MAX is the total frame number of the booting animation, and N=1, 2,…, MAX. That is, the second processor 112 firstly displays the first frame of the booting animation, and then sequentially displaying the second, the third,... till the MAX.sup.th frame. After the MAX.sup.th frame is displayed, next loop will be started from the first frame.”); 
configuring the display register (at least paragraph 41, 63, 95; initializing registers of the display control unit); 
the method further comprising a second phase for reading the n individual images by said display chip, said reading being performed using the display register, said first static programming phase and said second phase being carried out during a starting phase of the electronic device (at least paragraph 41, 63, 95, 22; booting display function is a booting reversing video display, during the start-up process of the operating system), said display register scanning the plurality of nodes so as to display 
Zhou fails to explicitly disclose the configuring comprising copying the first node of the plurality of nodes loaded into the random-access memory to the display register. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Ayanam (at least Ayanam paragraph 8-10). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Ayanam’s copying of N images into RAM and then from the RAM into graphic memory area with Zhou, as Zhou fails to explicitly teach which memory the node and frames are being copied to for the booting animation, Ayanam clearly outlines, as is well known in the art, copying the images from the RAM to the display memory.
As per Claim 2. The method according to claim 1, wherein a starting program which is in charge of starting an operating system is stored in the non-volatile memory, and wherein the electronic device comprises an elementary input/output system configured to load said starting program into the random-access memory and wherein the n individual images are included in said starting program such that the step for writing the n individual images into the random-access memory is carried out during loading of said starting program by said elementary input/output system (at least paragraph 41; boot 
As per Claim 3. The method according to claim 1, wherein a starting program which is in charge of starting an operating system is stored in the non-volatile memory, wherein the electronic device comprises an elementary input/output system configured to load said starting program into the random-access memory, and wherein the n individual images are stored in the non-volatile memory and wherein the step for writing the n individual images into the random access memory is carried out by copying of the individual images stored in the non-volatile memory to the random-access memory by said starting program (at least paragraph 41; boot loader program carried out by 111 to load image file which is animation image of n images). 
As per Claim 4. The method according to claim 1, wherein the n individual images are stored in compressed form (at least Ayanam paragraph 8-10, 64; encoded and compressed).
As per Claim 5. The method according to claim 1, wherein writing of the n individual images into the random access memory is carried out in a reserved zone of said random-access memory (at least Ayanam paragraph 8-10; RAM graphic memory area).
As per Claim 6. The method according to claim 1, wherein the configuration of the video output register during the video output register configuration step is performed in such a way that the display is carried out in progressive mode and wherein each node comprises the random-access memory address of an image (at least paragraph 95; displaying frame for predetermined time interval). 
As per Claim 10. An electronic device comprising a non-volatile memory, a random-access memory and a display chip, said display chip comprising a video output register 
As per Claim 12. A non-transitory computer readable medium (at least Fig. 1; paragraph 41, 63) comprising instructions for performing the method according to claim 1.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Ayanam, further in view Takahashi et al (hereinafter “Takahashi”, 5,608,424).
Zhou teaches the method according to claim 6, wherein the animation is broken down into a first graphics plane and into a second graphics plane and wherein the writing of a plurality of nodes into the random-access memory comprises two sub-steps: a first sub-step of writing a node comprising the random-access memory address of an image intended to be displayed in the first graphics plane, wherein the node moreover comprises its own address in random-access memory address; a second sub-step of writing a plurality of nodes, each node comprising the random access memory address of an image intended to be displayed in the second graphics plane as well as the random-access memory address of the following node, with the last node comprising the random-access memory address of the first node (at least Zhou paragraph 95). 
Zhou, Ayanam fail to teach wherein the first graphics plane constitutes a fixed part of the animation and the second graphics plane constitutes a changing part of the animation, wherein the display chip comprises a memory that is coded with instructions to direct the display chip for superimposing the first graphics plane onto the second graphics plane. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Takahashi. Takahashi discloses, in an analogous art, loading a background image data (fixed part) and separately loading an animation data .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Ayanam, further in view Auld et al (hereinafter “Auld”, 6,556,193).
Zhou, Ayanam fail to teach wherein the configuration of the video output register during the video output register configuration step is carried out in such a way that the display is made in interlaced mode, wherein the plurality of nodes comprise even nodes and odd nodes, and wherein each odd node comprises the random-access memory address of an odd frame of an image and each even node comprises the random access memory address of an even frame of an image. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Auld (at least col. 6:50-67). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Auld’s interlaced display with Zhou, Ayanam as Auld discloses displays being interlaced or progressive and it being well known for a display to have interlaced screens (at least col. 1:18-51).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Ayanam and Auld, further in view of Takahashi.

Zhou, Ayanam, and Auld fail to explicitly disclose wherein the first graphics plane constitutes the fixed part of the animation and the second graphics plane constitutes the changing part of the animation, wherein the display chip comprises a memory that is coded with instructions to direct the display chip for superimposing the first graphics plane onto the second graphics plane. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Takahashi. Takahashi discloses, in .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., in a conventional electronic device, image animations only appear 5-15 second after the actual start-up phase of the device, and that claim 1 cures such deficiencies by displaying the animation during the very first moments of the starting phase, before the operating system takes control pf the display) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In addition, Applicant argues that the image frames in claim 1 can be displayed and need not be decoded as with Ayanam’s encoded images. However, there is no claim language that such images not be encoded, for example, in fact claim 4 recites that the images are in compressed form, therefore they must be decompressed to be displayed, claim 4 further modifies claim 1. Claim 1 images may be encoded or compressed (see disclosure par. 63) and in need of decoding or decompression.
Regarding Zhou, Applicant argues that the teachings of Zhou described in par. 95 only describes a booting animation stored in memory as opposed to a plurality of individual images. However, the animation is a plurality of individual images/frames as Applicant notes and the claim explicitly outlines “n individual images forming said animation’. Applicant appears to argue that Zhou’s animation is not a plurality of images, yet the claims recite the plurality of images are an animation. Zhou teaches A (stored and copied to the RAM) = I1 + I2, and the claim recites that I1 + I2 (written to RAM) = A, Examiner does not find any discernable difference. 
Further, it is emphasized that claim 1 is a method claim with open ended ‘comprising’ transitional phrases and thus the claim language does not exclude 
Applicant further argues that Zhou not disclose the limitation
writing a plurality of nodes into the random-access memory such that each node comprises the random-access memory address of at least a part of one image from amongst the n individual images, as well as the random-access memory address of the following node, wherein the last node comprises the random access memory address of the first node
However, Zhou teaches that each time the system boots up, the boot loader program reads the image date and copies (writes) the image animation file to the high-speed memory RAM to start the second processor (par. 41). Zhou teaches writing the entire image file to the RAM, the image file including the animation, along with all the other programming and functionality needed in order to finish the booting phase (See above ‘comprising’ transitional phrase MPEP citation). Zhou indeed likely loads more data into the RAM and would be a slower startup than that Applicant argues, however, such is not precluded from the claim language. Zhou does this each time, thus while Applicant argues claim 1 has a static programming phase, there is no timing in the claim being specified. There is no dynamic reading of such images in the second phase. Zhou 
Zhou then teaches that to write the animation to the RAM, the second processor stores each frame for display according to: “Specifically, the second processor 112 displays the N.sup.th frame of the booting animation for each predetermined time interval, wherein N=(N+1) % MAX, MAX is the total frame number of the booting animation, and N=1, 2,…, MAX. That is, the second processor 112 firstly displays the first frame of the booting animation, and then sequentially displaying the second, the third,... till the MAX.sup.th frame. After the MAX.sup.th frame is displayed, next loop will be started from the first frame.” (at least paragraph 95). Zhou specifically teaches the animation frames are stored in random access memory, thus addressing of each frame is random and needs to each be individually addressed.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the ‘static programming’ term emphasizes that the animation cannot be modified) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicant argues that Zhou does not teach static programming as a decision is made whether the animation is displayed or the images from the rear camera are displayed. However, See Fig. 4, while such determination may be made, Zhou’s second processor is still programmed in such static manner accordingly, the animation simply may not be displayed if the user switches from the rear image display to the operating then displayed, the animation is still programmed to display if needed in any startup.
Further, See above ‘comprising’ transitional phrase MPEP citation. While Zhou has another processor performing additional functionality, as well as other steps and functions Zhou may teach, Zhou’s additional teachings are not applicable to the claimed method. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY G TODD whose telephone number is (303)297-4763.  The examiner can normally be reached on 8:30-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571)272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/GREGORY G TODD/           Primary Examiner, Art Unit 2457